Per Curiam.
The defendants appeal from a judgment granting injunctive relief to the plaintiffs. We find no error.
The parties own adjoining parcels of land and the defendants, for the last fifteen years, have disputed the right of the plaintiffs to use an old dirt road to reach a garage and barn. In 1983, the parties instituted lawsuits against each other, which were settled and withdrawn in 1985. Under the terms of the settlement, the plaintiffs conveyed by quit claim deed all such interest as they had in the disputed area, and the defendants executed a roadway easement granting the plaintiffs, their survivors and their heirs and assigns the right to use the old road as a driveway and to maintain it for that purpose.
*208The plaintiffs instituted this action alleging that the defendants had erected a fence and planted shrubbery in the easement and sought to have the obstructions removed and to enjoin the defendants from constructing any other obstructions on any portion of the easement. The defendants alleged that the settlement agreement had been procured by fraud, and that the plaintiffs had breached the terms of the settlement agreement.
The trial court found in favor of the plaintiffs, enjoined the defendants from placing any obstruction within the twenty-four foot wide strip of land and ordered them to remove a fence and a juniper bush from it.
The defendants claim that the court erred (1) in determining that the easement is twenty-four feet in width, and (2) in determining that the defendants materially interfered with the plaintiffs’ use of the easement.
It is well established that we will neither retry facts nor pass upon credibility of witnesses and the weight to be accorded evidence. We are limited in our review to determining whether the judgment of the trial court was clearly erroneous or contrary to law. Golfin v. Plymouth Industrial Development Corporation of Connecticut, Inc., 15 Conn. App. 804, 543 A.2d 287 (1988). After review of the record and briefs, we conclude that the trial court’s findings of fact were supported by the evidence and that those findings support its conclusions.
There is no error.